                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


MATTHEW A. MCDOWELL,

             Petitioner,

      v.                                                       Case No. 17-CV-1267

WILLIAM POLLARD,

             Respondent.


                       DECISION AND ORDER
           DENYING PETITION FOR WRIT OF HABEAS CORPUS


      In March 2014, Matthew A. McDowell pled guilty to a reduced charge of first-

degree reckless homicide and concealing a corpse. In June 2014, the Kenosha

County Circuit Court sentenced Mr. McDowell to consecutive prison terms of

twenty-nine years of initial confinement and ten years of extended supervision on

the reckless homicide count, and three years of initial confinement and one year of

extended supervision on the concealing a corpse count. Mr. McDowell is currently

serving his time at Dodge Correctional Institution.

      In 2017, Mr. McDowell filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254, alleging that his custody is unconstitutional because he was

sentenced based on inaccurate information and that a new factor warrants re-

sentencing. The Respondent opposes the petition, arguing that Mr. McDowell has

failed to meet his burden of proving that the Wisconsin Court of Appeals’ decision is

contrary to, or an unreasonable application of clearly established federal law, or

                                          1
based on an unreasonable determination of the facts in light of the evidence

presented. For the following reasons, the Court will deny Mr. McDowell’s petition.

I.    Background

      Matthew McDowell pled guilty to first-degree reckless homicide and

concealing a corpse. Petition For Writ Of Habeas Corpus 2. The following facts are

taken from the Wisconsin Court of Appeals’ decision:

      McDowell admitted that during an argument, he pushed the victim onto a bed
      and placed his hands on her face and neck. He stated she was choking and that
      he heard a crack and realized the victim was no longer breathing. The medical
      examiner determined the cause of death to be blunt neck trauma due to assault
      and the death was ruled a homicide.


Court of Appeals Decision 2. Mr. McDowell was given a bifurcated sentence of

thirty-nine years for count one, and a bifurcated sentence of four years for count

two. Id. He is currently incarcerated at Dodge Correctional Institution. Pet. 1

      Mr. McDowell filed a post-conviction motion for relief/sentence modification

and argued that his due process right to be sentenced on accurate information was

violated and that a new factor warranted re-sentencing. Pet. 4. His motion was

denied. Id. Mr. McDowell subsequently filed a direct appeal, arguing the same

grounds as his post-conviction motion. Pet. 3. On March 16, 2016, the Wisconsin

Court of Appeals issued a decision affirming Mr. McDowell’s sentence. See Ct. App.

Decision.

      On September 20, 2017, Mr. McDowell filed a federal habeas corpus petition

pursuant to 28 U.S.C. § 2254, asserting three grounds for relief: (1) that the Court

of Appeals erred in denying his request for re-sentencing as he was sentenced based

                                          2
on inaccurate information, (2) that a new factor entitles him to a re-sentencing, and

(3) that the errors at sentencing were not harmless. Mr. McDowell was allowed to

proceed on his claims. See Rule 4 Order, ECF No. 4. The Petition is now fully

briefed and ready for disposition. See Brief in Support of Petitioner’s Habeas Corpus

Petition, ECF No. 11; Brief Opposing Petition for Writ of Habeas Corpus, ECF No.

14; and Reply Brief in Support of Petitioner’s Habeas Corpus Petition, ECF No. 17.

II.   Standard of Review

       Federal habeas corpus review is governed by the Antiterrorism and Effective

Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214. Under AEDPA, a

prisoner in custody pursuant to a state-court judgment of conviction is entitled to

federal habeas relief only if he is “in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2254(a). With respect to claims

adjudicated on the merits in state court, a federal court can grant an application for

a writ of habeas corpus “only if the state court’s decision was contrary to clearly

established Supreme Court precedent, involved an unreasonable application of such

precedent, or was based on an unreasonable determination of the facts in light of

the evidence presented in state court.” Promotor v. Pollard, 628 F.3d 878, 888 (7th

Cir. 2010) (citing 28 U.S.C. § 2254(d)); see also White v. Woodall, 134 S. Ct. 1697,

1702 (2014).

      “A legal principle is ‘clearly established’ within the meaning of [§ 2254(d)(1)]

only when it is embodied in a holding of [the Supreme Court].” Thaler v. Haynes,

559 U.S. 43, 47 (2010) (citing Carey v. Musladin, 549 U.S. 70, 74 (2006); Williams v.



                                           3
Taylor, 529 U.S. 362, 412 (2000)). A state-court decision is “contrary to” clearly

established federal law if “the state court arrives at a conclusion opposite to that

reached by [the Supreme Court] on a question of law or if the state court decides a

case differently than [the Supreme Court] has on a set of materially

indistinguishable facts.” Williams, 529 U.S. at 412–13 (opinion of O’Connor, J.).

Similarly, a state-court decision results in an “unreasonable application” of clearly

established federal law when that court either “identifies the correct governing legal

rule from [Supreme Court] cases but unreasonably applies it to the facts of the

particular state prisoner’s case” or “unreasonably extends a legal principle from

[Supreme Court] precedent to a new context where it should not apply or

unreasonably refuses to extend that principle to a new context where it should

apply.” Id. at 407. A writ of habeas corpus may not issue under the “unreasonable

application” clause “simply because the federal court concludes that the state court

erred. Rather, the applicant must demonstrate that the state court applied the

Supreme Court’s precedent in an objectively unreasonable manner.” Kubsch v. Neal,

838 F.3d 845, 859 (7th Cir. 2016) (citing Woodford v. Visciotti, 537 U.S. 19, 24–25

(2002)). Thus, the petitioner “must show that the state court’s ruling . . . was so

lacking in justification that there was an error well understood and comprehended

in existing law beyond any possibility for fair-minded disagreement.” Kubsch, 838

F.3d at 859 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)).

      “[A] state-court factual determination is not unreasonable merely because the

federal habeas court would have reached a different conclusion in the first



                                           4
instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). For purposes of federal habeas

review, state-court factual determinations are entitled to “substantial deference.”

Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015). To obtain relief under § 2254(d)(2),

a petitioner must demonstrate that the state-court decision “rests upon fact-finding

that ignores the clear and convincing weight of the evidence.” McManus v. Neal, 779

F.3d 634, 649 (7th Cir. 2015) (quoting Goudy v. Basinger, 604 F.3d 394, 399 (7th

Cir. 2010)); see also 28 U.S.C. § 2254(e)(1). “The decision must be ‘so inadequately

supported by the record as to be arbitrary and therefore objectively unreasonable.’”

Alston v. Smith, 840 F.3d 363, 370 (7th Cir. 2016) (quoting Ward v. Sternes, 334

F.3d 696, 704 (7th Cir. 2003)).

       When applying the above standards, federal courts look to “the ‘last reasoned

state-court decision’ to decide the merits of the case, even if the state’s supreme

court then denied discretionary review.” Dassey v. Dittmann, 877 F.3d 297, 302 (7th

Cir. 2017) (quoting Johnson v. Williams, 568 U.S. 289, 297 n.1 (2013)).

III.   Discussion

       Mr. McDowell maintains that he is entitled to habeas relief because (1) he

was sentenced based on inaccurate information; and (2) a new factor entitles him to

a re-sentencing. The Respondent asserts that Mr. Meyers has failed to meet his

burden of proving that the Wisconsin Court of Appeals’ decision denying his writ of

habeas corpus is contrary to, or an unreasonable application of, clearly established

federal law.

   1. Inaccurate Information



                                           5
   Mr. McDowell first argues that he should be granted habeas relief because he

was “sentenced based upon inaccurate information as presented by the district

attorney . . . at his sentencing hearing,” and that the state Court of Appeals’

decision affirming his conviction was an unreasonable application of federal law.

Pet’r’s Br. 5.

   Under the Fourteenth Amendment, a criminal defendant has a constitutional

due process right to be sentenced based on accurate information. Townsend v.

Burke, 334 U.S. 736 (1948). Yet, not all inaccuracies deprive a defendant of due

process; the incorrect information must be materially untrue. Pollard, 628 F.3d at

888 (applying Townsend). To be entitled to resentencing, a defendant must

establish that the sentencing court actually relied on the critical inaccurate

information when announcing its sentence. Id. “A sentencing court demonstrates

actual reliance on misinformation when ‘the court gives explicit attention to it,

founds its sentence at least in part on it, or gives specific consideration to the

misinformation before imposing sentence’” Id. (citing Lechner v. Frank, 341 F.3d

635, 639 (7th Cir. 2013)).

   At Mr. McDowell’s sentencing hearing, the district attorney presented instances

of domestic violence in Mr. McDowell’s past to the court. Specifically, the district

attorney introduced into evidence a statement from Jessica Panowitz, Mr.

McDowell’s ex-girlfriend, regarding a domestic violence incident that occurred

between them. See Resp. Br. 13. In a statement given to an officer of the Kenosha

Police Department, Ms. Panowitz conveyed that in 2012, an argument between her



                                            6
and Mr. McDowell became violent. See Sentencing Transcript, ECF No. 8-7:24. She

stated that she kicked Mr. McDowell in the legs and he subsequently grabbed her

around the neck. Id. She also stated that Mr. McDowell pinned her down to the

concrete stairs with his right hand around her throat and left arm across her left

shoulder and forehead, and that he did not let go until she bit him. Id. at ECF No.

8-7:25.

   The district attorney characterized this altercation as “something of a similar

nature” to the present case in which Mr. McDowell exercised force to the neck and

throat of the victim, who was also his girlfriend at the time. See Sentencing

Transcript, ECF No. 8-7:25. The district attorney tried to show that Mr. McDowell

“would have no compulsion about not [sic] using his physical prowess and his

strength and his size to go to the head/neck area of a human being albeit a female.”

Id. He argued that considering Mr. McDowell’s history of violence and the

circumstances surrounding “the heinous nature of this murder,” the court should

disregard the pre-sentence report recommendation of a nine to thirteen-year

sentence and impose not less than thirty years of incarceration regarding count one.

See Id. at ECF No. 8-7:29-31.

   Mr. McDowell does not dispute that the domestic violence incident presented by

the district attorney happened, but rather complains that the trial court was not

given all of the relevant information regarding this incident. See Pet’r’s Br. 12.

Particularly, Mr. McDowell insists that it was he and not Ms. Panowitz who was the

victim of the altercation, and it was Ms. Panowitz who was ultimately convicted of



                                           7
assault and battery as a result of the incident and fined $366. Id. at 7-8.

Additionally, Mr. McDowell states that he was the one to file a restraining order

against Ms. Panowitz. Id. at 8. Mr. McDowell argues that because these additional

facts are “nowhere in the record on appeal or before the trial court,” and the

sentencing court gave “explicit attention” to the incident as described by the district

attorney when determining his sentence, he was sentenced based on inaccurate

information and is thus entitled to resentencing. See Pet’r’s Br. 13-15.

   In denying Mr. McDowell’s appeal, the Wisconsin Court of Appeals followed

State v. Tiepelman, which held that to be entitled to resentencing on the basis of

inaccurate information, a defendant must show that (1) inaccurate information was

before the court; and (2) the court actually relied on the inaccurate information in

the sentencing. 2006 WI 66, ¶9 (2006). This tracks the rule applied in Townsend.

Therefore, the Wisconsin Court of Appeals applied the correct rule, and its decision

is not “contrary to” federal law.

   The Court of Appeals also applied the standard reasonably. After identifying the

correct standard, the Court of Appeals examined the record and concluded that Mr.

McDowell failed to establish that the information presented at sentencing

concerning the incident with Ms. Panowitz was inaccurate or incomplete, as Mr.

McDowell “does not point to any relevant omitted facts.” See Ct. of App. Decision 4-

5. While Mr. McDowell insists that the information regarding Ms. Panowitz’s

conviction for assault on Mr. McDowell is relevant and was not presented at the

sentencing hearing, the record indicates that Ms. Panowitz’s statement to the trial



                                           8
court included the fact that she was the one to receive a citation for this incident

and that she was served a temporary restraining order. See Ct. of Appeals Decision

4-5; see also Id. at n.3.

    Because the information presented to the trial court was complete and accurate,

the Court of Appeals sensibly concluded that Mr. McDowell’s right to be sentenced

on the basis of accurate information was not violated. Mr. McDowell has failed to

establish that the Court of Appeals’ decision was an unreasonable application of

federal law and is therefore not entitled to relief on this claim. 1

    2. New Factor

    Mr. McDowell next argues that he should be granted habeas relief because “the

direct, sworn testimony of Dr. Soriano, which was not presented at the sentencing

hearing, is a new factor” entitling him to a resentencing. Pet. 13. Mr. McDowell

contends that the trial court relied upon Dr. Soriano’s report as to the cause of

death which, in addition to blunt head trauma, mentioned “other injuries,” but

unknowingly overlooked Dr. Soriano’s testimony at the preliminary hearing during

which he described the other injuries as “relatively minor injuries that could be

incurred during everyday living.” Pet’r’s Br. 16-18.

    In an attempt to establish that Dr. Soriano’s testimony at the preliminary

hearing constitutes a “new factor” warranting resentencing, Mr. McDowell relies on




1 In his brief, Mr. McDowell also appears to argue that he was sentenced upon
inaccurate and incomplete information regarding the cause of death of the victim.
See Pet’r’s Br. 16-20. But, Mr. McDowell failed to exhaust this claim in state court
and is thus not entitled to relief. See Pet. 6-20; see also 28 U.S.C. § 2254(b)(1)(A).
                                            9
Hayes v. State, a Wisconsin Supreme Court case that ruled that the trial court had

the power to modify sentence even after the service of the sentence had commenced.

46 Wis. 2d 93, 101 (1970); See Reply Brief 8-10, ECF No. 17.

      Not only does Hayes not discuss the standard for modifying a sentence based on

a new factor, but Mr. McDowell does not cite to any Supreme Court precedent, or

federal constitutional provision, that does. See Hayes, 46 Wis. 2d at 101-103; see

also Reply Br. 8-10. As such, there is no federal constitutional challenge for this

Court to review. See 28 U.S.C. § 2254. Therefore, Mr. McDowell is not entitled to

relief on this claim pursuant to 2254(d)(1).

IV.      Conclusion

         For the reasons abovementioned, this Court finds no basis upon which it may

properly find that Mr. McDowell is entitled to habeas relief based upon the claims

asserted in his Petition.

V.       Certificate of Appealability

         There is one final matter to address. “The district court must issue or deny a

certificate of appealability when it enters a final order adverse to the [habeas]

applicant.” See Rule 11(a) of the Rules Governing Section 2254 Cases in the United

States District Courts. A district court may issue a certificate of appealability “only

if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2).

         The Court finds that Mr. McDowell is not entitled to a certificate of

appealability. Mr. McDowell has not demonstrated “that jurists of reason could



                                            10
disagree with the district court’s resolution of his constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” See Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack

v. McDaniel, 529 U.S. 473, 484 (2000)). Of course, Mr. McDowell has a right to seek

a certificate of appealability from the court of appeals. See Fed. R. App. P. 22(b).

      NOW, THEREFORE, IT IS HEREBY ORDERED that Matthew A.

McDowell’s Petition for Writ of Habeas Corpus, ECF No. 1, is DENIED.

      IT IS FURTHER ORDERED that this action is DISMISSED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      FINALLY, IT IS ORDERED that the Clerk of Court enter judgment

accordingly.

      Dated at Milwaukee, Wisconsin, this 24th day of September, 2019.

                                                BY THE COURT:


                                                s/ David E. Jones
                                                DAVID E. JONES
                                                United States Magistrate Judge




                                           11
